Citation Nr: 0739804	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  06-00 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg disability.

5.  Entitlement to service connection for a throat 
disability, to include as manifested by hoarse throat and 
choking on food.

6.  Entitlement to service connection for peripheral 
neuropathy.

7.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and depression.

8.  Entitlement to service connection for diabetic 
retinopathy.

9.  Entitlement to service connection for a cardiovascular 
disability.

10.  Entitlement to service connection for diabetes mellitus, 
to include as due to Agent Orange exposure.

11.  Entitlement to service connection for headaches.

12.  Entitlement to service connection for a left leg 
disability.

13.  Entitlement to a compensable evaluation for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from October 1965 to January 
1969.


This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for a throat disability, peripheral neuropathy, a 
psychiatric disability, and diabetic retinopathy, and denied 
the veteran's request to reopen a claim for service 
connection for sinusitis.  It also comes on appeal from a 
January 2006 rating decision of the same RO that confirmed 
and continued a noncompensable evaluation for bilateral 
hearing loss, and denied service connection for a heart 
disability, PTSD, diabetes mellitus, type II, headaches, left 
leg pain, and depression.  It also denied the veteran's 
request to reopen a claim for residuals of a head injury, a 
low back injury, and a right leg condition. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2007).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records (including service medical records) from a 
Federal department or agency until VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A (c) (West 
2002); 38 C.F.R. § 3.159(c)(2)(2007).  

The Court has held that where there has been a determination 
that the veteran is entitled to Social Security 
Administration (SSA) benefits, the records concerning that 
decision are often needed by the VA for evaluation of pending 
claims, and must be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Therefore, the medical records from 
SSA pertaining to any original award of disability benefits 
and any continuing award of benefits should be requested and 
associated with the claims file.

In this case, in a June 2004 statement and a June 2006 
treatment record, it was indicated that the veteran had been 
on disability since 1997.  The Board is unable to determine 
whether the veteran is referencing private insurance 
disability benefits or Social Security Disability benefits.  
However, there is no evidence that the RO has sought to 
ascertain whether the veteran is in receipt of SSA disability 
benefits, or sought to obtain a copy of the determination 
granting or denying such benefits or the clinical records 
considered in reaching any such determination.  The Board 
finds that an effort should be made in that regard.  Such 
records may be useful in adjudicating the veteran's claim.

With respect to the veteran's low back disability, the record 
demonstrates that he has been diagnosed with, and treated 
for, degenerative disc disease.  The veteran's service 
medical records demonstrate that while in service in June 
1968, he fell into a 9 foot hole.  Although the veteran 
contends that his current back disability is related to his 
reported in-service fall, the record does not demonstrate 
that the veteran has been afforded a VA examination to 
determine the nature and etiology of current back disability.  
Therefore, the Board finds that a VA examination and clinical 
opinion is warranted.  Such would be useful in the de novo 
adjudication of the veteran's claim.

With respect to the veteran's cardiovascular disability, the 
record demonstrates that he has been diagnosed with and 
treated for various cardiovascular disabilities including 
coronary artery disease and congestive heart failure.  The 
veteran's service medical records demonstrate that while in 
service in February 1966, he was seen for an irregular heart 
rate.  However, although the veteran had in-service 
cardiovascular symptomology and has current cardiovascular 
disabilities, the record does not demonstrate that the 
veteran has been afforded a VA examination to determine the 
nature and etiology of such cardiovascular disability.  
Therefore, the Board finds that a VA examination and clinical 
opinion is warranted.  Such would be useful in the de novo 
adjudication of the veteran's claim.

With respect to the veteran's peripheral neuropathy, he has 
several theories as to its etiology, including due to his 
diabetes and his low back disability.  He also contends that 
it could be due to Malathion (an insecticide) exposure in 
service.  The veteran also asserts that his diabetes mellitus 
could be due to Malathion exposure in service. According to 
the veteran, whose military occupational specialty was that 
of a security policeman and sentry dog handler, while 
stationed at Clark Air Force Base in the Philippines, he 
dipped his dogs in Malathion every two weeks.  He also 
indicated that he dipped his dogs in Malathion while at 
Little Rock Air Force Base to treat/prevent fleas and tics.  
The veteran stated that while using Malathion, he was not 
given protective aprons or gloves.  Given the veteran's 
contentions regarding his use of Malathion, the Board finds 
the claim must be remanded to determine if Malathion was used 
in the care of dogs, including in the prevention and/ or 
treatment of fleas and ticks, while the veteran was in 
service.  Further, because the record does not reflect that 
the veteran has been afforded a VA examination to determine 
the nature and etiology of his diabetes mellitus and 
peripheral neuropathy, the Board finds that a VA clinical 
examination and opinion is warranted.  Such would be useful 
in the de novo adjudication of the veteran's claim.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and respond by providing the appellant 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  A review of the claims file reveals 
that, in light of the Kent decision, the VCAA notification to 
the veteran is insufficient.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice under 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 
3.159(b) that includes an explanation of 
the information and evidence needed to 
reopen the previously denied claims for 
service connection for sinusitis, 
residuals of a head injury, a low back 
disability, and right leg disability, as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App 1 (2006).  
Specifically, the veteran should be 
informed of what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection for each disability that were 
found insufficient in the previous final 
denial of record.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for the disabilities on appeal 
since his discharge from service, After 
securing the necessary authorizations for 
release of this information, obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

3.  Contact the veteran and ask him 
whether or not he is in receipt of Social 
Security Administration disability 
benefits, or any private insurance 
disability benefits.  If he answers in 
the affirmative, contact the disability 
benefits provider, to include the Social 
Security Administration, if applicable, 
and seek to obtain a copy of all such 
disability determinations, and all 
clinical records which were considered in 
adjudicating the veteran's claim for 
disability benefits.

4.  Thereafter, the information regarding 
the veteran's service (including copies 
of his service personnel records, should 
then be forwarded to U.S. Army and Joint 
Services Records Research Center (JSRRC) 
or any other appropriate agency and that 
organization should be requested to 
investigate and attempt to verify whether 
Malathion was used in the care of dogs 
during the period of the veteran's 
service from October 1965 to January 
1969, at Clark Air Force Base in the 
Philippines, and Little Rock Air Force 
Base.

5.  The veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
his current low back disability.  All 
necessary tests should be performed.  The 
examiner should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not that the veteran's 
current low back disability is related to 
service, to include his reported in-
service fall.  The rationale for any 
opinion expressed should be set forth.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

6.  The veteran should be afforded a VA 
examination by a specialist in 
cardiology, if available, to determine 
the nature and etiology of his current 
cardiovascular disability.  All necessary 
tests should be performed.  The examiner 
should be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's current 
cardiovascular disability is related to 
service, to include the reported 
irregular heartbeat documented in 
service.  The rationale for any opinion 
expressed should be set forth.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

7.  The veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
his current peripheral neuropathy.  All 
necessary tests should be performed.  The 
examiner should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not that the veteran's 
current peripheral neuropathy is related 
to service, to include Malathion 
exposure. The examiner should also 
comment on whether such neuropathy is 
related to the veteran's low back 
disability and/ or his diabetes mellitus.  
The rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination

8.  The veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
his current diabetes mellitus.  All 
necessary tests should be performed.  The 
examiner should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not that the veteran's 
current diabetes mellitus is related to 
the veteran's service.  He/she should 
specifically comment on whether the 
veteran's diabetes mellitus is due to 
Malathion exposure in service.  The 
rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination

9.  Following completion of the above, 
the veteran's claims should be 
readjudicated.  If any benefit on appeal 
is not granted, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2007).



